Citation Nr: 1530294	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  08-06 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a chronic disability manifested by right leg numbness and tingling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984, and from July 1985 to December 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

A Travel Board hearing was held in July 2009. A transcript of the hearing has been associated with the claims file.  The Veterans Law Judge who conducted the hearing has since retired.  The Veteran was informed of the same in a letter of December 2011 and was given the opportunity to have another hearing.  In January 2012, the Veteran replied he did not want to appear at another hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran currently has a chronic disability manifested by right leg numbness and tingling.


CONCLUSION OF LAW

A chronic disability manifested by right leg numbness and tingling was not incurred in active duty service.  38 U.S.C.A. §§ 1110 , 1111, 5107 (West 2002); 38 C.F.R. § 3.102 , 3.303, 3.307 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in March 2014. 

The Board's remand instructed the RO to: (1) return the claims file to a VA examiner to determine if a VA examination is sufficient or whether electromyographic and/or nerve conduction velocity studies are necessary; (2) afford the Veteran an examination to determine the etiology of his claimed disorder, and (3) readjudicate the claim.

VA returned the claims file to an examiner of appropriate knowledge and expertise.  The Veteran was scheduled for and attended an April 2014 VA examination in accordance with the Remand instructions.  The RO readjudicated the claim in a July 2014 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

 II. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159 , 3.326(a) (2014). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Prior to the April 2006 rating decision on appeal, the Veteran was advised by a December 2005 letter of the evidence and information necessary to substantiate his claim, and the responsibilities of the Veteran and VA in obtaining such evidence. The Veteran has been sent subsequent notice letters during the pendency of this appeal as well.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records and VA treatment records, to include VA examinations, with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA examination most recently in April 2014.  The Veteran has not argued, and the record does not reflect, that the examination is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provides a well-reasoned and adequately supported opinion. 

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issue on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in great detail why they believed he was entitled to service connection for a right leg condition.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claim on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim. 

As noted above, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  As previously noted, the Veterans Law Judge who conducted the hearing has since retired.  The Veteran was informed of the same in a letter of December 2011 and was given the opportunity to have another hearing.  In January 2012, the Veteran replied he did not want to appear at another hearing.

Regardless, the Board finds the July 2009 hearing to be compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In Bryant, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

III. Service Connection

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014). 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease of injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In his October 2005 informal claim and subsequent November 2005 formal claim, the Veteran originally sought service connection for numbness in the right leg.  The April 2006 rating decision on appeal denied service connection for a right leg condition (claimed as numbness in the right leg) because the medical evidence did not show that a disability had been clinically diagnosed.  The Veteran has continued to assert that he has some form of right leg disability, manifested by numbness and tingling.

At the Veteran's original November 2005 VA examination, the neurological examination revealed no peripheral neuropathy.  Coordination was within normal limits, cranial nerves II through XII were intact without focal deficit.  Muscle strength was 5/5 bilaterally throughout.  Reflexes were +2 bilaterally throughout.  The Veteran had normal sensation to pinprick and light touch throughout.  The examiner diagnosed the Veteran with trochanteric bursitis of the right hip, sacroiliac dysfunction, and thoracolumbar paraspinal tendinitis with associative trochanteric bursitis.  (The Board observes that service connection has been awarded for the Veteran's right hip bursitis, left hip degenerative joint disease, and sacroiliac dysfunction.)  The examiner did not diagnosis the Veteran with a neurological condition with relation to his claimed numbness in the right leg.

At a September 2010 VA examination, the examiner concluded that the Veteran suffered from bilateral hip degenerative joint disease, for which he was service connected.  He further stated that the association between this condition and the Veteran's claimed right leg condition was less clear.  The examiner noted that the Veteran appeared to have some numbness and tingling down the course of his right obturator nerve, but the source of compression was not obvious.  He further explained that nerve compression, such as neuropraxia, is very difficult to localize without EMG/NCV testing, which the Veteran had apparently not undergone.  

In a January 2011 addendum opinion, the examiner explained that the Veteran's claimed right leg condition is less likely than not related to the Veteran's service-connected right hip condition.  The Veteran had a sacroiliac condition which was possibly responsible for the "vaguely described" right leg condition, however, the examiner was unable to associate the two conditions without resorting to mere speculation.  In an April 2011 addendum, the examiner noted that the Veteran refused a NCV/EMG test, and as a result, could add nothing additional.

An April 2012 VA examiner explained that the April 2011 examination revealed no evidence of obturator nerve problem or peripheral nerve disease.  The examiner found no evidence of peripheral nerve disease, only bilateral hip degenerative joint disease.  

Pursuant to the Board's March 2014 remand, the most recent April 2014 VA examination was conducted.  This examination included EMG/NCS testing.  After appropriate diagnostic testing and a thorough review of the claims file, the examiner concluded:

There is no evidence for compression of the right obturator nerve in the patient.  The EMG/NCS was within normal limits.  Therefore his sacroiliac condition cannot be responsible for obturator nerve compression which is not proved to exist but was a possible differential diagnosis.

My history [and] examination are not consistent with any sensory or motor deficit which could be attributed to the right obturator nerve.  Sensory examination of the medial thighs was intact to fine touch, pinprick, and cold sensation.  Motor examination showed full symmetrical strength of the adductor muscles of the thighs.

Based on the above history and examination as documented above, it is my best medical opinion that it is less likely than not that there is any obturator nerve involvement of any kind, and there does not appear to be any relationship to sacroiliac joint arthropathy.   

After thoroughly reviewing the multiple VA examinations and additional treatment records during the pendency of the claim, the Board finds that the competent evidence establishes that the Veteran does not have the disability for which service connection is sought.  The evidence does not support a finding that the Veteran suffers from a neurological condition of the right leg consistent with his claimed right leg numbness and tingling.  Multiple VA examinations during the course of the claim have not diagnosed the Veteran with any neurological or other right leg disability which manifested in right leg numbness and tingling.  While the Board notes that some VA examinations of record had been less than clear as to whether the Veteran had a current right leg disability consistent with his allegations, the April 2014 examiner concluded that the Veteran did not have a right leg condition after a thorough review of all the medical evidence of record.

In reaching this conclusion, the Board has no reason to question the Veteran's sincerity with respect to his claim.  While the Veteran is competent to report lay-observable symptoms, the Veteran is not competent to diagnose himself with a right leg disability as such a determination requires medical training and expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As there is no competent lay evidence of record indicating the presence of a current disability, the issue will be decided based on the medical evidence of record.

To the extent that the Veteran has alleged right leg pain, the Board notes that when determining whether there is a current disability, pain alone is not sufficient.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  For VA disability compensation purposes, pain alone is not considered to be a disability, but instead there must be another disability underlying complaints of pain.  See id.  A symptom without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a disability.  Without a pathology to which the complaints of pain or numbness can be attributed, there is no basis to find a right leg disability for which service connection may be granted.  See id. 

In light of the foregoing, the Board concludes that the preponderance of the evidence establishes that the claimed right leg disability has not been present at any time during the pendency of this claim.  As a result, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  In the instant appeal, the claim for service connection for a right leg condition must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met. 


ORDER

Entitlement to service connection for a chronic disability manifested by right leg numbness and tingling is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


